           Case 1:21-cv-06101-UA Document 7 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

RONIT D. APPEL,
                              Plaintiff,

                  -against-                                       ADMINISTRATIVE ORDER
                                                                       21-cv-6101 (UA)
HON. JOHN P. CRONAN,

                      Defendants.
_________________________________


IT APPEARING that Plaintiff Ronit D. Appel, proceeding pro se, in the case of Appel v. Cronan,
21-cv-6101 (UA), has brought suit against the Honorable John P. Cronan, United States District
Judge sitting in the Southern District of New York, which include constitutional claims as well as
claims of aiding and abetting attempted murder and torture, and
IT FURTHER APPEARING that for the above reasons the impartiality of the United States
District Judges of the United States District Court for the Southern District of New York might
reasonably be questioned;

IT IS THEREFORE DETERMINED that, pursuant to 28 U.S.C. § 455(a), said United States
District Judges of the Southern District of New York are disqualified from presiding over this civil
action, No. 21-cv-6101 (UA); and

IT WILL THEREFORE BE REQUESTED that the Chief Judge of the United States Court of
Appeals for the Second Circuit designate a District Judge from outside the Southern District of
New York, but from within the Second Circuit, pursuant to 28 U.S.C. § 292(b), or, in the
alternative, 28 U.S.C. § 294(c), to perform the duties of a United States District Judge temporarily
for the Southern District of New York for the specific case Ronit D. Appel v. John P. Cronan, 21-
cv-6101 (UA), and all related matters.


Dated: July 22, 2021
New York, New York




                                                       __________________________________
                                                         LAURA TAYLOR SWAIN, U.S.D.J.
                                                                  Chief Judge
